OPINION — AG — ** THE OKLAHOMA PLANNING AND RESOURCES BOARD COULD NOT BIND THE STATE OF OKLAHOMA BY PROVISIONS OF A CONTRACT SUCH AS THE ONE MENTIONED HEREINABOVE, TO THE EFFECT THAT THE STATE WOULD HOLD THE OTHER PARTIES TO SUCH CONTRACT HARMLESS FROM ANY DAMAGES THAT MIGHT RESULT TO OTHERS FROM NEGLIGENCE IN THE CONSTRUCTION, MAINTENANCE OR OPERATION OF THE WATER DIVERSION PROJECT CONTEMPLATED BY SUCH CONTRACT. (SOVEREIGN IMMUNITY, STATE OFFICERS, TORT FEASOR) CITE: 74 Ohio St. 356.2 [74-356.2], ARTICLE X, SECTION 15 (JAMES C. HARKIN)